Per Curiam.
— This action was commenced by J. C. Mironski against Thomas A. Noon, Clara T. Noon, his wife, and other defendants as their bondsmen, to recover damages arising from an unlawful eviction in an action of forcible entry and detainer. From a judgment in favor of the plaintiff, the defendants have appealed.
The respondent has moved to dismiss the appeal for the want of any legal or sufficient appeal bond. The bond filed herein, which purports to be an appeal and supersedeas bond, has no justification of any surety attached thereto, and respondent insists it is insufficient to sustain the appeal. Rem. & Bal. Code, § 1725, provides that:
“An appeal bond, whether conditioned so as to effect a stay of proceedings or not, shall be of no force unless accompanied by the affidavit of the surety or sureties therein attached thereto, in which each surety shall state that he is a resident of this state and is worth a certain sum mentioned in such affidavit, over and above all debts and liabilities, in property within this state, exclusive of property exempt from execution, and which sums so sworn to by the surety or sureties, shall be *569at least equal to the penalty named in the bond if there be but one surety, or shall amount in all to at least twice such penalty if there be more than one surety.”
No affidavit is attached to the bond. A blank form appears in the record, but has not been used and is without force or effect. This court has heretofore sustained the objection here interposed. Northern Counties Inv. Trust v. Hender, 12 Wash. 559, 41 Pac. 913; McFadden v. Mountain View Min. & Mill Co., 27 Wash. 729, 67 Pac. 1134.
The appeal is dismissed.